DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment overcomes the Claim Objections and rejections under 35 USC 112.
Applicant's arguments filed 1 February 2022, regarding the rejections under 35 USC 103, have been fully considered but they are not persuasive.
Applicant first argues that Jansen does not explicitly disclose an axial channel extending through the stator in the axial directions and an outer surface of the generator.  However, as understood, this requires the axial channel to be between the stator and the outer surface of the generator.  Channel 102 of Jansen does exactly this.  Applicant’s arguments seem to make it seem as if the channel is both through the stator core and the outer surface of the generator.  It is unclear how this is possible as the stator channels are interior to the generator.
Applicant further argues that Klinger does not explicitly disclose a first cavity and a second cavity that are in communication with each other and located at two respective ends of the generator in an axial direction. However, with the new amendment specifically clarifying the number cavities, it appears 32 and 20 are on each side of the generator in the axial direction.  Further, Gudewer discloses two cavities (256, 266, Fig. 18) on each axial side of a generator.  Applicant should consider that if choosing to pursue this limitation. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jansen et al. (“Jansen”; US 2006/0001269), in view of Klinger (EP 1 586 769 A2).
Regarding claim 1: Jansen discloses a generator (Fig. 2), wherein the generator comprises:
an air gap (94) between a rotor (86) and a stator (88) of the generator, and  
a passive cooling loop (100, 102, 104) that is isolated and in communication with external environment (paragraph 0024: 102 and 104 isolate the wind from any other flow), the passive cooling loop comprising:
an axial channel (102) extending through the stator in the axial direction  and an outer surface of the generator (paragraph 0024).
Jansen does not explicitly disclose an active cooling loop and wherein the active cooling loop comprises a first cavity and a second cavity that are in communication with 
However, Klinger discloses an active cooling loop (via 22, Fig. 1) and 
wherein the active cooling loop comprises a first cavity (32) and a second cavity (20) that are in communication with each other and located at two respective ends of the generator in an axial direction; and
radial channels (18) arranged at intervals and distributed along the axial direction  of the stator, a cooling device (22) in communication with the external environment is disposed in the active cooling loop (paragraph 0028 the fan drives outside air inside).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the cooling system of Jansen to include the active cooling loop of Klinger in order to increase the cooling capacity. 
Regarding claim 13: A wind turbine comprising: 
a generator (Fig. 1) wherein the generator comprises an upper wind side (left side of Fig. 1) and a bottom wind side (right side of Fig. 1) in an axial direction, 
the generator comprises a passive cooling loop (100, 102, 104) that is isolated and in communication with external environment (paragraph 0024: 102 and 104 isolate the wind from any other flow); 
an air gap (94) between a rotor (86) and a stator (88) of the generator, and  
the passive cooling loop comprises an axial channel (102) extending through the stator in the axial direction  and an outer surface of the generator (paragraph 0024), and 

a nacelle (50) which is disposed at the bottom wind side of the generator, wherein the nacelle (300) is provided with an air inlet (arrows entering the nacelle at 100) and an air outlet pipe (arrows leaving 100) communicating with the cooling device (100) of the generator (Fig. 1).
Jansen does not explicitly disclose an active cooling loop and wherein the active cooling loop comprises a first cavity and a second cavity that are in communication with each other and located at two respective ends of the generator in an axial direction radial channels arranged at intervals and distributed along the axial direction of the stator, a cooling device in communication with the external environment is disposed in the active cooling loop. 
However, Klinger discloses an active cooling loop (via 22, Fig. 1) and 
wherein the active cooling loop comprises a first cavity (32) and second cavity (20) that are in communication with each other and located at two respective ends of the generator in an axial direction; and
radial channels (18) arranged at intervals and distributed along the axial direction  of the stator, a cooling device (22) in communication with the external environment is disposed in the active cooling loop (paragraph 0028 the fan drives outside air inside).
. 
Allowable Subject Matter
Claims 2-4, 6, 7, 12, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5, 8-11, and 14-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
The prior art of record, alone or in combination, does not explicitly teach, suggest, or render obvious, at least to the skilled artisan, the generator of claim 2, specifically comprising:
the yoke portion is provided with through holes corresponding to the tooth slots, sleeves communicating with the through holes are disposed between adjacent core assemblies, and the through holes and the sleeves form the stator axial channel, in the context of the other components in the claim.
The remaining claims are allowable due to their dependency on claim 2. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SEAN GUGGER/           Primary Examiner, Art Unit 2832